FAHY, Circuit Judge,
(dissenting):
I agree with the Commission that petitioners did not make a satisfactory showing to excuse their failure to file a pre-grant objection to the application for assignment. The Commission nevertheless considered the merits of their petition for reconsideration and denied it. I would affirm.
Under Section 405 of the Federal Communications Act, 47 U.S.C. § 405, whether to grant the petition for reconsideration was a matter within the discretion of the Commission, weighing the public interest factors involved in the proposed assignment. It seems to me the exercise by the Commission of this discretion was not arbitrary or unreasonable. Springfield Television Broadcasting Corp. v. FCC, 117 U.S.App.D.C. 214, 328 F.2d 186.
Separate adjudication of the problems was not precluded by the pendency of a rule-making proceeding. The decision is supported upon its own facts and need not necessarily have been postponed. Whether or not the particular case should have awaited such a general proceeding was a matter for the exercise of good judgment by the Commission.
One of the reasons given by the court as a public interest factor warranting an evidentiary hearing is the possible injury to WJPB-TV if the assignment were approved, to the detriment of its viewing public. But petitioners did not advance this reason in their petition for reconsideration nor on appeal to this court; and WJPB-TV does not contest the grant. Petitioners’ arguments were based primarily on the injury to them as cable subscribers and the adverse effect of ownership of WBOY-TV by the cable system on petitioner Clarksburg Publishing Company’s local advertising revenues.
While common ownership of this type may be a general problem in need of further study, the contentions advanced by petitioners I think did not warrant a conclusion in this particular case contrary to that reached by the Commission.